DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-17, filed 1/6/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2021, 12/22/2021, 6/14/2022 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toriyama et al. US Pat. No. 7,568,965.
Toriyama teaches:
In Reference to Claim 1
A transformable toy (transforming toy 1, Fig. 1-14) comprising: 
a transformable body (transformable body 3) configured to be transformable into a first state where the transformable body is independent from a model toy (model toy 5, where body 3 is in a first state independent from the model toy 5 (ex. motorcycle, Fig. 2A-C, 5-9)) and a second state where the transformable body at least partially covers the model toy and is releasably coupled to the model toy (in a second state (armored state 30, Fig. 3-4, 10), the body 3 partially covers/rides the model toy 5 (Fig. 10) and is releasably coupled by arms 16B between pivotal portions 15/17 and complementary coupling members 5H/17C), 
wherein the transformable body includes a pair of grip portions configured to be rotatable in opposite directions about one rotation axis or a pair of rotation axes and configured to releasably grip the model toy by being moved toward each other (toy 3 includes front 15-16 and rear covers 17 configured to be grasped and moved relative one another rotatable about one axis of rotation to releasably grasp puppet toy 5, Fig. 8-10).  
In Reference to Claim 5
The transformable toy of Claim 1, wherein the pair of grip portions are configured to partially cover the model toy in the second state (the front 15/16 and rear 17 grip portions partially cover the model toy in the second state, Fig. 10).  
In Reference to Claim 6
The transformable toy of Claim 1, wherein the transformable body further includes a frame portion (13a) configured to partially cover the model toy in the second state, and wherein the pair of grip portions includes: a first grip portion coupled to the frame portion so as to be rotatable about a first rotation axis which is one of the pair of rotation axes (first front side frame portion 13a partially covers the toy in the second state, and the front cover (grip) 15 is coupled to the front side of frame 13a so wrap around and move about a first pivot/shaft of a pair); and a second grip portion coupled to the frame portion so as to be rotatable about a second rotation axis which is the other of the pair of rotation axes (second grip 17 is coupled to the frame 13a via 13b through a rear side pivot/axle to provide the rear rotation, Fig. 1-10).  
In Reference to Claim 7
The transformable toy of Claim 1, wherein each of the pair of the grip portions includes: a support portion in which the one rotation axis or one of the pair of rotation axes is disposed (the bottom ends of the grips 15/17 form a support section where they pivot near the frame portions 13a/b); and a rotation portion rotatably coupled to the support portion and configured to partially cover the model toy in the second state (the opposite ends of the grips 15/17 rotate about the axes to cover the front and rear portions of the toy).  
In Reference to Claim 8
The transformable toy of Claim 1, further comprising at least one covering portion configured to partially cover the model toy in the second state (tire 7 at least partially covers the toy 5 in at least one state, Fig. 2).  
In Reference to Claim 12
The transformable toy of Claim 1, further comprising an accessory body removably coupled to a first position of the transformable body in the first state and releasably coupled to a second position of the transformable body different from the first position or a predetermined position of the model toy in the second state (tire/wheel 7 is removably connected to 3 via 14 in both first and second states, where ex. Fig. 1-2 shows the tire attached and Fig. 5/10 shows the tire removable from and attachable to the front fork suspension 14, Col. 8 lines 65-67).  
In Reference to Claim 14
The transformable toy of Claim 12, wherein the accessory body is configured to cover a portion of the model toy in the second state (tire/wheel 7 is configured to cover a portion of toy 5 in a second state, ex. Fig. 2-4).  
In Reference to Claim 16
A toy set comprising a model toy and the transformable toy of Claim 1 (transforming toy set 1 comprising parts 3+5, Fig. 1-14).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama as applied to claim 1 above, and further in view of Friedman et al. US Pub. No. 2007/0060019.
In Reference to Claim 2
Toriyama teaches:
The transformable toy of Claim 1 as rejected above.
Toriyama fails to teach:
At least one spring configured to bias the pair of grip portions such that the pair of grip portions are moved toward each other
Further, Friedman teaches:
A similar toy set (Fig. 1-15) having a vehicle toy (102) and a removably attached body (100, Fig. 1), wherein the body is movable using two gripping portions for moving two arms about a common axis (axis at 104 with central spring biasing the arms ([0046])), wherein the arms and grip portions are biased by a spring towards each other (pair of arms 106 with grip ends 110a/b are biased towards one another with engaging portions 108a/b movable about axle 104).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Toriyama to have formed the grip portions with a biasing spring in order to keep the grips engaged to holding the body portion therebetween as is commonly known and taught in the art and as taught by Friedman ([0007], [0013], [0017], [0046]).
In Reference to Claim 3
Toriyama as modified by Friedman teaches:
The transformable toy of Claim 2, wherein the at least one spring includes a pair of springs disposed in the pair of rotation axes, respectively, and configured to bias one of the pair of grip portions toward the other of the pair of grip portions (Friedman teaches each pivoting portion having a spring bias where as modified would be applied to the two pivots of Toriyama as modified above).  
Further, it would have been obvious to have formed the spring bias on both pivots in order to make both portions spring biased and better hold the toy portions together and as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8)).
In Reference to Claim 4
Toriyama as modified by Friedman teaches:
The transformable toy of Claim 1, wherein the transformable body further includes a pair of manipulation portions protruding from the pair of grip portions, respectively, and configured to be moved toward each other when the pair of grip portions are moved away from each other (Friedman: upper manipulating portions for a user to press 108a/b, wherein the lower grip ends 110a/b move away from one another when the user moves 108a/b towards one another to operate the clip mechanism as shown by the arrow in Fig. 1).  
In Reference to Claim 15
Toriyama teaches:
The transformable toy of Claim 1 as rejected above.
Toriyama fails to teach:
Wherein each of the pair of grip portions includes an engaging portion protruding toward the other of the pair of grip portions and configured to be engaged with the model toy in a state where the pair of grip portions are moved toward each other.
Further, Friedman teaches:
A similar toy set (Fig. 1-15) having a vehicle toy (102) and a removably attached body (100, Fig. 1), wherein the body is movable using two gripping portions for moving two arms about a common axis (axis at 104 with central spring biasing the arms ([0046])), wherein the arms and grip portions are biased by a spring towards each other (pair of arms 106 with grip ends 110a/b are biased towards one another with engaging portions 108a/b movable about axle 104), wherein the transformable body further includes a pair of manipulation portions protruding from the pair of grip portions, respectively, and configured to be moved toward each other when the pair of grip portions are moved away from each other (upper manipulating portions for a user to press 108a/b, wherein the lower grip ends 110a/b move away from one another when the user moves 108a/b towards one another to operate the clip mechanism as shown by the arrow in Fig. 1)..
It would have been obvious to one having ordinary skill in the art to have modified the invention of Toriyama to have formed the grip portions with engaging portions and a biasing spring in order to allow the user to easily manipulate the grip portions to attach or remove the respective bodies to one another and further keep the grips engaged to holding the body portion therebetween as is commonly known and taught in the art and as taught by Friedman ([0007], [0013], [0017], [0046]).
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama as applied to claim 8 and 12 above, and further in view of Obara US Pat. No. 4,599,078.
In Reference to Claim 9
Toriyama teaches:
The transformable toy of Claim 8 as rejected above.
Toriyama fails to teach:
Wherein the pair of grip portions are configured to grip the at least one covering portion in the first state.
Further, Obara teaches:
A similar transformable toy, including a first assembly element (body 30) and a second assembly element (transforming body 32), the second assembly element transformable into a first state in the form of a trailer or launcher and a second state combined with the first assembly, the second assembly including a pair of supports/grips (102), a beam holder/covering (106), and a preventer/covering (136), the supports/grips capable of wrapping around a pair of chains 104 in opposite directions, in the first state 102 grasps beam holder 106 to prevent the members 136 in the first state, Fig. 1, 9, 11-12, 15-24, Col. 4 lines 53-66, Col. 6 line 57).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Toriyama to have formed the grip portions to grip the covering in the first state in order to improve the deformability of the toy and allow it to be functional and interactive in more configurations as taught by Obara (Col. 1 lines 6-11, Col. 2 lines 42-49, Col. 3 lines 1-16).
In Reference to Claim 10
Toriyama as modified by Obara teaches:
 The transformable toy of Claim 9, wherein the transformable body further includes a frame portion configured to partially cover the model toy in the second state, and wherein the at least one covering portion includes a rotating covering portion rotatably coupled to the frame portion (Obara: the second assembly 32 further comprises base 100 (frame) which partially covers the first assembly element 30 in the second state, 106 and 136 (rotation covers) are rotatably coupled to base 100).  
In Reference to Claim 11
Toriyama as modified by Obara teaches:
The transformable toy of Claim 9, wherein the at least one covering portion includes an accessory covering portion removably coupled to the transformable body (Toriyama: wheel 7 is a removable accessory removably connected to the vehicle 3).  
In Reference to Claim 13
Toriyama teaches:
The transformable toy of Claim 12 as rejected above.
Toriyama fails to teach:
Wherein the accessory body is configured to be engaged with the pair of grip portions moved toward each other in the first state.
Further, Obara teaches:
A similar transformable toy, including a first assembly element (body 30) and a second assembly element (transforming body 32), the second assembly element transformable into a first state in the form of a trailer or launcher and a second state combined with the first assembly, the second assembly including a pair of supports/grips (102), a beam holder/covering (106), and a preventer/covering (136), the supports/grips capable of wrapping around a pair of chains 104 in opposite directions, in the first state 102 grasps beam holder 106 to prevent the members 136 in the first state, Fig. 1, 9, 11-12, 15-24, Col. 4 lines 53-66, Col. 6 line 57), the second assembly including a second attachment (174) with a first portion (176 (appendage)) in the form of a projectile body, the first portion being removably coupled to the first position of the second element (32) in a first state, and releasable in a second state and coupled to a predetermined position (chest) of the first assembly element, wherein the first portion is configured to engage a pair of grips moving toward each other in the first state (Fig. 14a-15, 23).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Toriyama to have formed the grip portions to grip the covering in the first state in order to improve the deformability of the toy and allow it to be functional and interactive in more configurations as taught by Obara (Col. 1 lines 6-11, Col. 2 lines 42-49, Col. 3 lines 1-16).
Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama as applied to claim 16 above.
In Reference to Claim 17
Toriyama teaches:
The toy set of Claim 16, wherein each of the pair of grip portions includes an engaging portion, and the model toy includes a counter engaging portion complementarily coupled to the engaging portion (rear grip portion 17 has an engaging portion (snap 17C) and matching engaged portion 5h on 5, Fig. 9).  
It would have been obvious to one having ordinary skill in the art to have modified the engaging portions of Toriyama to have further included a second engagement portion on the first grip as well as the second grip in order to further ensure the connection between the two bodies and as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8)).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Higuchi (9,205,341), Campbell (8,337,271) teach similar transformable toy sets with figures and vehicles usable together.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711